Citation Nr: 1735141	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-14 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss and right perforated ear drum prior to February 27, 2013.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 through March 1971, and from May 1974 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In the October 2009 rating decision, the RO granted service connection for the residuals of bilateral hearing loss and right perforated ear drum, effective August 27, 2007.  An initial noncompensable disability rating was assigned.  During development of the appeal, the RO granted a higher 20 percent disability rating for bilateral hearing loss and right perforated ear drum, effective from December 16, 2013. 

When the case was previously before the Board in December 2016, the Board granted increased staged ratings for Veteran's bilateral hearing loss to 10 percent from February 27, 2013 through July 24, 2013, and to 20 percent from July 25, 2013.  In a November 2016 decision the RO implemented the December 2016 Board decision.  

The Board also remanded the claims of entitlement to service connection for Hepatitis C and sinusitis, as well as the claim to reopen a claim of service connection for spondylolisthesis, L5-S1, postoperative effusion, for additional development. 

The Veteran appealed the December 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties (VA Secretary and the Veteran) submitted a Joint Motion for Partial Remand (Joint Motion), and by an Order dated that same month, the Court remanded this case to the Board for compliance with the Joint Motion.  The Joint Motion notes that the Board's decision with regard to its grant of increased staged ratings for bilateral hearing loss effective February 27, 2013 and July 25, 2013, must not be vacated.  See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007) ("The Court is not permitted to reverse findings of fact favorable to a claimant made by the Board pursuant to its statutory authority.").  

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the claim for service connection for lichen planus, as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the claim for service connection for lichen planus presently before the RO and the claim will be the subject of a later Board decision, if ultimately necessary.

The Board also notes that in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  Here, in July 2017 the Veteran raised the issue of a TDIU, in connection with a claim for an increased rating for peripheral vestibular disorder.  Accordingly, the issue of TDIU has been raised by the record and it is therefore listed on the title page of this decision.

The issue of entitlement to a disability rating in excess of 30 percent for a peripheral vestibular disorder, to include a claim of entitlement to TDIU, has been raised by the record in a July 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R.
 § 3.155(a) (2016).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) (2016).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  This request is referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.

The issue of TDIU is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  From August 27, 2007 to January 21, 2011, the Veteran's bilateral hearing loss and right perforated ear drum was manifested by impairment of auditory acuity that is noncompensably disabling.  

2.  From January 21, 2011 to February 27, 2013, the Veteran's bilateral hearing loss and right perforated ear drum was manifested by Level IV and V hearing acuity in the right ear and Level III hearing acuity in the left ear. 


CONCLUSIONS OF LAW

1.  From August 27, 2007 to January 21, 2011, the criteria for an initial compensable rating for bilateral hearing loss and right perforated ear drum have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2016).

2.  From January 21, 2011 to February 27, 2013, the criteria for a 10 percent disability rating for bilateral hearing loss and right perforated ear drum were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  

With regard to the issue decided herein, an initial compensable rating for bilateral hearing loss prior to February 27, 2013, a May 2008 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for service connection for a hearing loss disability.  As the issue on appeal stems from the RO's grant of service connection and assigned initial disability ratings, the notice given in the May 2008 letter would also apply to the "downstream" issue on appeal.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including VA treatment records, identified and relevant private treatment records, and Social Security records.  The Veteran was afforded VA audiological examinations in February 2009 and January 2011.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the symptoms and impairment associated with the Veteran's hearing loss and right perforated ear drum, and the severity thereof.  See  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.  

Higher Rating

The Veteran contends that he is entitled to an initial compensable disability rating for bilateral hearing loss and right perforated ear drum prior to February 27, 2013.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss disabilities are rated by application of a mechanical process that is explained here.  Initially, VA must determine the Roman numerical designation for the degree of hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. 
§ 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85 (h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  38 C.F.R. 
 § 4.85(b) (2016).

In instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. 
 § 4.85(h), Table VIA (2016).  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  38 C.F.R. §§ 4.85 (h); 4.86 (2016).

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85 (h), Table VII (2016).  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  38 C.F.R. § 4.85 (e) (2016).

In instances where service connection is in effect for hearing impairment in only one ear, the non-service-connected ear is assigned a Roman numerical designation of I. 38 C.F.R. § 4.85 (f).  Relevant to this case, however, where service-connected hearing loss in one ear is compensable to a degree of 10 percent or more, and, the non-service-connected hearing loss in the other ear is characterized by an exceptional pattern of hearing loss has, in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, one auditory threshold of 40 decibels or greater, or three thresholds of 26 decibels or greater, or has a speech recognition score of less than 94 percent, the compensation for hearing loss is payable as though service connection was in effect for hearing loss in both ears.  38 C.F.R. §§ 3.383 (a)(3) and 3.385 (2016).

Service connection for the Veteran's bilateral hearing loss and perforated right ear drum associated with chronic suppurative otitis media was granted, effective August 27, 2007.  A noncompensable (zero percent) initial disability rating was assigned pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6201. 

Turning to the evidence relevant to the appeal period at issue, the evidence shows that the Veteran has been evaluated privately and during VA treatment for reported hearing loss.  Private audiological testing conducted in May 2008 by Dr. C. R. showed the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 35, 40, 50, and 55 in the right ear; and in the left ear were 35, 45, 65, and 75.  The puretone threshold average in the right ear was 54 decibels and the average in the left ear was 55 decibels.  Speech discrimination was 84 percent in the right ear and 88 percent in the left ear.  Although the Veteran's speech recognition abilities were tested, such tests were not conducted via Maryland CNC test.  Accordingly, the information contained in the May 2008 record are not susceptible to application of the process for determining the extent of the Veteran's disability, as described above.

The Veteran underwent a VA examination of his hearing loss in February 2009.  At that time, the Veteran did not report any functional impairment associated with his hearing loss.  Audiometric tests conducted at that time revealed the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 45, 40, 50, and 55 in the right ear; and in the left ear were 30, 50, 65, and 75.  The foregoing audiometric data corresponds to pure tone averages of 48 decibels in the Veteran's right ear and 55 decibels in his left ear.  Speech recognition tests, which were conducted via Maryland CNC test, indicated speech recognition abilities of 94 percent in the Veteran's right ear and 96 percent in his left ear.  Application of Table VI to the foregoing pure tone averages and speech recognition scores reveals Level I hearing loss in both of the Veteran's ears.  Under Table VII, those Roman numerical designations equate to a noncompensable disability rating.

Records for subsequent VA treatment received by the Veteran reflect ongoing complaints of hearing loss and that the Veteran was issued hearing aids.  A May 2009 VA treatment record notes that the Veteran was complaining that his hearing loss was continuing to deteriorate.  He indicated that his hearing loss was worse in his right ear and that when he was talking on the telephone, he was required to place the telephone receiver on his left ear.  

Audiometric tests conducted during VA treatment in February 2010 revealed the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 60, 40, 55, and 60 in the right ear; and in the left ear were 45, 50, 85, and 85.  Demonstrated pure tone averages were 54 decibels in the Veteran's right ear and 66 decibels in his left ear.  Speech recognition tests, conducted via Maryland CNC test, indicated speech recognition abilities of 84 percent in the Veteran's right ear and 88 percent in his left ear.  Under Table VI, the February 2010 audiometric tests show Level II hearing loss in the Veteran's right ear and Level III hearing loss in his left ear.  Those Roman numerical designations equate to a noncompensable disability rating.

In February 2010, the Veteran underwent a medical examination, conducted by Dr. V. C. as part of his application for Social Security disability benefits.  During the examination, the Veteran reported that he was able to hear voices that are spoken more loudly than normal, but was unable to hear normally spoken voices from six feet away.

Records for VA treatment received by the Veteran in March 2010 show that the Veteran was issued hearing aids at that time.  Audiometric testing was not conducted.

The Board has also considered the Veteran's service-connected bilateral hearing loss under 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment.  However, based on the May 2008, February 2009 and February 2010 audiometric testing results, the Veteran's bilateral hearing loss did not fit the requirements of an unusual pattern of hearing impairment, as pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, 38 C.F.R. § 4.86 is not for application in this case.

Thereafter, during a January 2011 VA examination, the Veteran reported that his hearing loss had generally worsened in his right ear.  Audiometric tests conducted at that time revealed the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 60, 50, 60, and 65 in the right ear; and in the left ear were 35, 55, 80, and 80.  The average pure tones shown during the January 2011 examination were 59 decibels in the Veteran's right ear and 63 decibels in his left ear.  Demonstrated speech recognition abilities, measured again via Maryland CNC test, were 85 percent in the Veteran's right ear and 90 percent in his left ear.  Under Table VI, the January 2011 audiometric findings correspond to Level III hearing loss in both of the Veteran's ears.  Those Roman numerical designations again equate to a noncompensable disability rating under Table VII.

However, as the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz was 55 decibels or more on the right, an exceptional pattern of hearing impairment is shown under 38 C.F.R. § 4.86 (a).  Applying the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more to Table VIA produces a numerical designation for the right and the left ear of IV.  Applying the results from TABLE VIA, entering the numeral designations of IV for the right ear and III for the left ear to TABLE VII yields a disability rating of 10 percent under Diagnostic Code 6100.

Audiometric tests conducted during private treatment in June 2012 at Ear, Nose & Throat Institute of Southern Illinois revealed the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 65, 55, 65, and 75 in the right ear; and in the left ear were 35, 50, 80, and 85.  Based on the above data, the average pure tones were 65 decibels in the Veteran's right ear and 63 decibels in his left ear.  The Veteran's speech recognition ability was tested; however, tests were not conducted via Maryland CNC test, as mandated by the regulations.  The private audiologist stated that speech discrimination scores were obtained using monitored live voice (MLV), and were 100 percent in the right ear and 92 percent in the left ear.

Nonetheless, as an exceptional pattern of hearing impairment is shown under 38 C.F.R. § 4.86 (a) for the right ear, the Board will consider rating the Veteran's right ear hearing loss at shown on the June 2012 audiogram based on puretone results. 

Utilizing Table VIA to determine hearing impairment based only on the puretone threshold average only, the June 2012 VA audiogram findings equate to Level V hearing loss in the right ear.  See 38 C.F.R. § 4.85, Table VIA.  

While the June 2012 puretone threshold scores for the right ear brings the Veteran within the purview of 38 C.F.R. § 4.86 (b) for that ear, the left ear puretone threshold numbers do not fall within the range of requisite scores for applicability of § 4.86(b).  This leaves the Board with one Roman numeral designation for the right ear using Table VIA, and one Roman numeral designation for the left ear using Table VI.  However, as discussed above, the lack of Maryland CNC test results in the June 2012 private examination renders the Board unable to attain a Roman numeral designation from Table VI for the left ear because it is missing the requisite percentage of speech discrimination needed for such a calculation.  38 C.F.R. § 4.85.  

Nonetheless, the Board notes that the results from the June 2012 private testing results are very similar to the results from the January 2011 VA examination, and both audiometric findings reflect that the puretone threshold average in the left ear was unchanged at 63 decibels.  Based on the similarities reflected in these reports, and the fact that no additional audiometric testing was conducted between January 2011 and June 2012, in order to afford all benefit of the doubt to the Veteran, the results of the July 2013 private evaluation will be considered.  Thus assuming that the Veteran's left ear audiometric findings in June 2012 correspond to level III under table VI, entering the numeral designations of V for the right ear and III for the left ear to TABLE VII yields a disability rating of 10 percent under Diagnostic Code 6100.

Although the severity of his hearing loss appears to have fluctuated somewhat during the appeal period, prior to February 27, 2013, at no time did the Veteran's bilateral hearing loss and perforated right ear drum meet the criteria for the assignment of a compensable disability rating prior to January 21, 2011, the date of the VA examination, or a rating higher than 10 percent from January 21, 2011 to February 27, 2013.  The Board is cognizant of the Veteran's reported difficulties in understanding speech amidst background noise.  Still, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the criteria for higher disability ratings are simply not met for the period at issue.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must describe fully the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extra-schedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321 (b) does not rely exclusively on objective test results to determine whether an extra-schedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

The record pertinent to the entire appeal period contains multiple lay statements and treatment records that report the Veteran's ongoing difficulty in understanding spoken speech, watching television, and listening to the radio at a normal volume.  Indeed, the VA examinations conducted in February 2009 and January 2011 note the Veteran's continued hearing difficulty.  In sum, the evidence of record is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321 (b) for any part of the appeal period.

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss and right perforated ear drum disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Given the same, the Board finds that the difficulties caused by the Veteran's disability are contemplated fully in the defined regulations and rating criteria.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule, and the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted for any part of the appeal period being considered.

In summary of all the foregoing, the Board finds an initial compensable disability rating for bilateral hearing loss and perforated right ear drum prior to January 21, 2011, is not warranted; a 10 percent rating, and no higher, is granted from January 21, 2011 to February 27, 2013.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to January 21, 2011, an initial compensable disability evaluation for the service-connected bilateral hearing loss and perforated right ear drum is denied.

From January 21, 2011 to February 27, 2013, a 10 percent rating for the service-connected bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As noted in the Introduction of this decision, the Veteran filed a claim for an increased disability rating in excess of 30 percent for a peripheral vestibular disorder, to include a claim of entitlement to TDIU.  As such, it appears the Veteran asserts unemployability due to the service-connected peripheral vestibular disorder.    Because the claim for an increased disability rating in excess of 30 percent for a peripheral vestibular is being referred to the AOJ for adjudication, which may impact whether the Veteran meets the criteria for entitlement to TDIU, the Board finds that those issues are inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for a higher rating for peripheral vestibular disorder.

2.  After the issue of entitlement to a higher rating for peripheral vestibular disorder has been adjudicated, adjudicate the Veteran's TDIU claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


